Citation Nr: 9900525	
Decision Date: 01/11/99    Archive Date: 01/19/99

DOCKET NO.  98-06 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for adjustment disorder 
with mixed emotional features of anxiety and depression, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Ferris, Associate Counsel


INTRODUCTION

The veteran had active service from May 1988 to July 1996.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal of an August 1997 rating determination by 
the Department of Veterans Affairs (VA) Regional Office (RO), 
located in Oakland, California.


REMAND

The initial question before the Board is whether the veteran 
has submitted a well-grounded claim as required by 38 
U.S.C.A. § 5107.  The Court has held that a well-grounded 
claim is one which is plausible, meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  When a claimant is awarded service connection for 
a disability and subsequently appeals the ROs initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  See 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

The veteran contends that his service-connected psychiatric 
disability, currently evaluated as 10 percent disabling, is 
severe enough to warrant a 50 percent disability rating.  He 
contends that he is, therefore, entitled to an increased 
evaluation for this condition.  The RO has evaluated the 
veterans condition and determined that an increased 
evaluation is not in order.

A review of the evidence in the claims file reflects that the 
veteran underwent a VA mental disorders examination in 
December 1996.  He indicated that he was unable to obtain 
employment in his chosen field as a corrections officer due 
to his history of problems in the military.  The examiner 
indicated that the veterans military record might affect his 
ability to get a job as a corrections officer, however, she 
did not comment further on the veterans ability to obtain or 
retain employment as a result of the service connected 
disability.  The examiner did, however, comment that the 
veterans prognosis was fair to good, that he may prove to be 
resilient and that his service connected disability may 
continue to improve.  She indicated that the veterans 
symptoms would likely improve over the six months following 
the examination.

The Board concludes that a new examination is required for 
the purposes of evaluating the veterans claim for an 
increased evaluation.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).

Accordingly, the case is REMANDED for the following action:

1. The RO should contact the veteran and request that he 
identify all medical care providers who have treated or 
evaluated him for his service-connected adjustment 
disorder with mixed emotional features of anxiety and 
depression since December 1996.  After securing any 
necessary authorization, the RO should attempt to obtain 
copies of all records that have not been previously 
obtained, including a complete record of any VA outpatient 
and inpatient treatment, to the present time.

2. The veteran should be afforded a VA social and industrial 
survey to assess his employment history and day-to-day 
functioning. A written copy of the report should be 
inserted into the claims folder.

3. The RO should then schedule the veteran for a VA 
psychiatric examination, preferably with the examiner who 
performed the December 1996 evaluation, if available, to 
identify the current level of impairment resulting from 
the adjustment disorder with mixed emotional features of 
anxiety and depression.  The veterans claims folder, 
including any information received pursuant to the above 
request, must be made available to the examiner for review 
before the examination.  The examiner should utilize the 
diagnostic criteria set forth in DSM-IV and assign a GAF 
score consistent with DSM-IV. An explanation of the GAF 
score assigned and the rationale for the opinions 
expressed by the examiner, especially with regard to the 
veterans ability to obtain employment, should be 
explained.  The report of examination should be associated 
with the veterans claims folder.

4. Upon completion of the requested development of the 
record, the RO should consider the veterans claim for an 
increased evaluation for adjustment disorder with mixed 
emotional features of anxiety and depression.  The RO is 
to consider both the old and new criteria for adjustment 
disorder with mixed emotional features of anxiety and 
depression  as set forth at 38 C.F.R. § 4.132, Diagnostic 
Code 9405 (1996) and 38 C.F.R. § 4.130, Diagnostic Code 
9433 (1998), and apply the criteria most favorable to the 
veterans claim, pursuant to Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  If the benefit sought is not granted, a 
supplemental statement of the case should be issued to the 
veteran and his representative and they should be provided 
an opportunity to respond.  Subsequently, the claims 
folder should be returned to the Board for further review, 
if necessary.

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the United States Court of Veterans Appeals (Court).  
The Court has stated that compliance by the Board or the RO 
is neither optional nor discretionary.  Where the remand 
orders of the Board are not complied with, the Board is 
required as a matter of law to ensure compliance, and will 
further remand the case to ensure compliance with the remand.  
See Stegall v. West, 11 Vet. App. 268 (1998).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).




	(CONTINUED ON NEXT PAGE)


In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).

- 2 -
